

 
Stock Purchase Agreement
 
among
 
Xedar Corporation


and


Atlantic Systems Corporation,
a Virginia corporation


and 
 
Don W. Rakestraw, Jeffrey R. Grime, and J.O. McFalls, III
 
Constituting All of The Shareholders of


Atlantic Systems Corporation,
a Virginia corporation
 


 
Effective as of March 22, 2007
 


 


 

--------------------------------------------------------------------------------


 
Stock Purchase Agreement
 
This Stock Purchase Agreement (this "Agreement") is entered into effective as of
March 22, 2007, (the "Effective Date"), by and among Xedar Corporation., a
Colorado corporation ("Buyer"), Don W. Rakestraw, Jeffrey R. Grime, and J.O.
McFalls, III (each individually a "Shareholder" and collectively the
"Shareholders"), constituting all of the Shareholders of Atlantic Systems
Corporation, a Virginia corporation (the "Company"), and the Company.
 
 
RECITALS
 
A. Don W. Rakestraw owns 23,000 shares of the common stock of the Company
("Shares"), Jeffrey R. Grime owns 17,000 Shares, and J.O. McFalls, III owns
4,444 Shares, and together the Shareholders own one hundred percent (100%) of
the issued and outstanding capital stock of the Company.
 
B. The Shareholders desire and intend to sell the Shares, constituting 100% of
the issued and outstanding capital stock of the Company, to Buyer at the price
and on the terms and subject to the conditions set forth below.
 
C. Buyer desires and intends to purchase the Shares, constituting 100% of the
issued and outstanding capital stock of the Company, from the Shareholders at
the price and on the terms and subject to the conditions set forth below.
 
 
AGREEMENT
 
In consideration of the terms hereof, the parties agree as follows:
 
 
ARTICLE I - DEFINITIONS
 
1.1           Definitions
 
Capitalized terms shall have the meanings set forth herein.
 
 
ARTICLE II - PURCHASE AND SALE OF SHARES
 
2.1
Purchase and Sale of Shares

 
On the terms and subject to the conditions of this Agreement, Buyer agrees to
purchase the Shares, constituting 100% of the issued and outstanding capital
stock of the Company, from the Shareholders, and the Shareholders agree to sell
the Shares, constituting 100% of the issued and outstanding capital stock of the
Company, to Buyer. Schedule 2.1 lists personal items owned by the Sellers, which
items are excluded from the sale hereunder, but may be located on the business
premises of the Company.
 
2.2
Consideration for Shares

 
The aggregate purchase price (the "Purchase Price") for the Shares shall be
payable in two installments:
 
(a) The first installment (the "Closing Payment") shall consist of three million
(3,000,000) shares, no par value per share, of the common stock (the "Stock") of
Buyer, payable as set forth in Section 2.2.1.
 
(b) The second installment (the "Post Closing Payment") shall consist of that
number of shares of Stock equal to five million one hundred eight thousand six
hundred ninety six dollars ($5,108,696) worth of Stock, valued at a price per
share ("Post Closing Payment Price Per Share") equal to the average closing
price of the Stock, as quoted on the OTC Bulletin Board, for the 10 days before
and 10 days after such Stock is registered pursuant to a registration statement
declared effective by the United States Securities and Exchange Commission (the
"SEC"), payable as set forth in Section 2.2.1.
 
Unless and until the Stock is registered, all Stock constituting a portion of
the Purchase Price shall be "restricted stock" as that term is define in Rule
144 promulgated under the Securities Act of 1933, as amended (the "Act").


--------------------------------------------------------------------------------



 
2.2.1 Payment
 
(a) First installment: At Closing (as defined below) Buyer shall pay the Closing
Payment by directing its transfer agent, Computershare Trust Company, Inc. (the
"Transfer Agent"), to (a) issue to Don W. Rakestraw 1,554,000 shares of Stock;
(b) issue to Jeffrey R. Grime 1,146,000 shares of Stock; and (c) issue to J.O.
McFalls, III 300,000 shares of Stock.
 
(b) Second Installment: Not later than five (5) days after the determination of
Post Closing Payment Price Per Share, Buyer shall pay the Post Closing Payment
by directing its Transfer Agent to issue to each Don W. Rakestraw and Jeffrey R.
Grime their pro rata share (in accordance with their percentage ownership of the
issued and outstanding capital stock of the Company) of the number of shares of
Stock required to be issued by Buyer pursuant to Section 2.2(b) hereof.
 
2.2.2 Registration Rights and Lock-Up Agreement; Adjustment to Purchase Price
 
(a) At or prior to Closing, Don W. Rakestraw, Jeffrey R. Grime, and J.O.
McFalls, III shall each execute a registration rights and lock-up agreement
("Registration and Lock-Up Agreement") in substantially the form attached hereto
as Exhibit 2.2.2. The Registration and Lock-Up Agreement, shall provide, among
other things, that Buyer shall use its best commercial efforts to file, with the
SEC, a registration statement with respect to the Stock within 90 days of the
Closing and that Buyer shall use its best commercial efforts to cause such
registration statement to be declared effective within 180 days of the Closing.
The Registration and Lock-Up Agreement shall further provide, among other
things, that the Shareholders shall be prohibited from selling the Stock for a
period of one year after the Closing, subject to waiver by Buyer, and the
following conditions: (i) Buyer shall waive the lock-up with respect to an
aggregate of $5,108,696 worth of Stock held by the Shareholders (on a pro rata
basis) immediately after the effective date of the registration statement
pursuant to which the Stock is registered; (ii) Buyer shall waive the lock-up
with respect to one half of the remaining Stock held by the Shareholders on a
pro rata basis with the waiver or expiration of certain other lock up agreements
to which certain other shareholders of Buyer are subject; and (iii) Buyer shall
waive the lock-up with respect to all remaining Stock held by the Shareholders
upon: (A) the waiver or expiration of all other lock up agreements to which all
other shareholders of Buyer are subject; and (B) such other shareholders are
afforded a reasonable opportunity and period of time to sell their Stock.
Pursuant to the Registration and Lock-Up Agreement, Buyer shall further covenant
that it shall include all Stock to be delivered as a portion of the Purchase
Price in the first registration statement filed by Buyer with the SEC after the
Closing Date (as defined below). It is the intent of Buyer to file the
registration statement required to be filed pursuant to this Section 2.2.2 no
later than March 31, 2007.
 
(b) "Actual Net Equity" shall mean the Company's total assets less total
liabilities (for purposes of this definition, total assets and total liabilities
shall be determined in conformity with GAAP and in a manner consistent with that
used to prepare the Financial Statements (as defined below)). No later than the
Closing Date (as defined below), the Company shall prepare and deliver to Buyer
a balance sheet (the "Closing Balance Sheet"), prepared in conformity with GAAP
and in a manner consistent with that used to prepare the Financial Statements
(as defined in Section 3.6). Schedule 2.2.2(b) sets forth a complete and
accurate list of all material accounts receivable and accounts payable of Seller
as of the date of the Closing Balance Sheet, and the Shareholders and the
Company hereby jointly and severally represent and warrant that each such
account receivable and payable is valid, enforceable and represents amounts due
for services performed or sales actually made in the ordinary course of business
and properly reflect the amounts due or payable.
 
2.3
Closing

 
The closing of the transactions contemplated herein (the "Closing") shall occur
at 3:00 p.m. on Thursday, March 22, 2007, and shall be held at the offices of
Buyer, or at such other time, place and date as Buyer and the Company shall
agree (the "Closing Date"). At the Closing Buyer and the Shareholders shall take
all such action and deliver all such documents, instruments, certificates and
other items as may be required, under this Agreement or otherwise, in order to
perform or fulfill all covenants, conditions and agreements on its part to be
performed or fulfilled at or before the Closing Date and to cause all conditions
precedent to the other parties' obligations under this Agreement to be satisfied
in full.
 
 
ARTICLE III - REPRESENTATIONS AND WARRANTIES
 
OF THE SHAREHOLDERS AND THE COMPANY
 
3.1
Shareholder Representations and Warranties

 
To induce the Buyer to enter into and perform this Agreement, the Shareholders
and the Company represent and warrant to Buyer, as of the Effective Date and as
of the Closing, as follows in this Article III.


--------------------------------------------------------------------------------


 
 
3.1.1 Good Title
 
Each Shareholder represents with respect to itself, and the Company represents
with respect to itself and each Shareholder, as follows in this Section 3.1:
Pursuant to the Company's Articles of Incorporation, the capital stock of the
Company consists of a single class of common stock and the Company is authorized
to issued up to 100,000 shares of common stock. There are currently issued and
outstanding forty four thousand four hundred forty four (44,444) shares of the
Company's common stock. Don W. Rakestraw owns 23,000 Shares, constituting fifty
one point eight percent (51.8%) of the issued and outstanding Shares of the
Company, Jeffrey R. Grime owns 17,000 Shares, constituting thirty eight point
two percent (38.2%) of the issued and outstanding Shares of the Company, and
J.O. McFalls, III owns 4,444 Shares, constituting ten percent (10%) of the
issued and outstanding Shares of the Company; and together the Shareholders own
one hundred percent (100%) of the issued and outstanding capital stock of the
Company. Such Shares are owned free and clear of any lien, encumbrance, adverse
claim, restriction on sale, transfer or voting (other than restrictions imposed
by applicable securities laws), preemptive right, option or other right to
purchase, and upon the consummation of the sale of such Shares as contemplated
hereby, Buyer will have good title to such Shares, free and clear of any lien,
encumbrance, adverse claim, restriction on sale, transfer or voting (other than
restrictions imposed by applicable securities laws), preemptive right, option or
other right to purchase.
 
3.1.2 Authority
 
Each Shareholder has all requisite power, right and authority to enter into this
Agreement, including the exhibits and schedules hereto, and each other agreement
or document (collectively the "Transaction Documents") entered into in
connection with this Agreement to which it is a party, to consummate the
transactions contemplated hereby and thereby, and to sell and transfer the
Shares without the consent or approval of any other person or entity. Such
Shareholder has taken, or will take prior to the Closing, all actions necessary
for the authorization, execution, delivery and performance of this Agreement and
the other Transaction Documents.
 
3.1.3 Enforceability
 
This Agreement has been, and the other Transaction Documents to which each
Shareholder is a party on the Closing will be, duly executed and delivered by
such Shareholder, and this Agreement is, and each of the other Transaction
Documents to which a Shareholder is a party on the Closing will be, the legal,
valid and binding obligation of such Shareholder, enforceable against such
Shareholder in accordance with its terms.
 
3.1.4 No Approvals or Notices Required; No Conflicts
 
The execution, delivery and performance of this Agreement and the other
Transaction Documents by the Company and each Shareholder, and the consummation
of the transactions contemplated hereby and thereby, will not (a) constitute a
violation (with or without the giving of notice or lapse of time, or both) of
any provision of any law or any judgment, decree, order, regulation or rule of
any court, agency or other governmental authority applicable to the Company or
such Shareholder, (b) require any consent, approval or authorization of, or
declaration, filing or registration with, any person or entity, (c) result in a
default (with or without the giving of notice or lapse of time, or both) under,
acceleration or termination of, or the creation in any party of the right to
accelerate, terminate, modify or cancel, any agreement, lease, note or other
restriction, encumbrance, obligation or liability to which the Company is a
party or by which it is bound or to which any assets of the Company are subject,
or (d) result in the creation of any lien or encumbrance upon the assets of the
Company or upon the Shares.
 
3.1.5 Securities Representations
 
(a) Each Shareholder is familiar with the term "accredited investor" and its use
in connection with private placements of securities under applicable U.S.
federal and state laws. Each Shareholder represents and warrants that such
Shareholder is an accredited investor as such term is defined in Rule 501(a)
promulgated under the Securities Act of 1933, as amended (the "Act").


--------------------------------------------------------------------------------


 
 
(b) Each Shareholder (i) is aware of the Buyer's business affairs and financial
condition, has reviewed the most recent current, quarterly, and annual reports
of Buyer filed with the SEC pursuant to the requirements of the Securities
Exchange Act of 1934 Act, as amended (the "Exchange Act"); and (ii) has acquired
sufficient information about Buyer to reach an informed and knowledgeable
decision to acquire the Stock. Each Shareholder has such knowledge and
experience in financial and business matters as to make such Shareholder capable
of utilizing said information to evaluate the risks of the prospective
investment and to make an informed investment decision. Each Shareholder has
been furnished with all information which such Shareholder deems necessary to
evaluate the merits and risks of the purchase of the Stock, and such Shareholder
has had the opportunity to ask questions and receive answers concerning the
Stock and Buyer from the officers and directors of Buyer, and to obtain any
additional information concerning the Stock or Buyer necessary to verify the
accuracy of the information furnished or made available to such Shareholder in
connection herewith. Each Shareholder is able to bear the economic risk of such
Shareholder's investment in the Stock. Each Shareholder is purchasing the Stock
for investment for his or her own account only and not with a view to, or for
resale in connection with, any "distribution" thereof within the meaning of the
Act.
 
(c) Each Shareholder understands that the Stock has not been registered under
the Act by reason of a specific exemption therefrom, which exemption depends
upon, among other things, the bona fide nature of such Shareholder's investment
intent as expressed herein.
 
(d) Each Shareholder understands that the Stock is a "restricted security" under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, each Shareholder must hold the Stock indefinitely unless and until the
Stock is registered (as required by Section 2.2.2 hereof) with the SEC and
qualified by state authorities or an exemption from such registration and
qualification requirements is available. Each Shareholder further acknowledges
that if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Stock, and requirements relating to
Buyer which are outside of the Shareholder's control and which the Buyer is
under no obligation to, and may not be able to, satisfy.
 
(e) Each Shareholder understands that such Shareholder may suffer adverse tax
consequences as a result of such Shareholder's purchase or disposition of the
Stock. Each Shareholder represents that such Shareholder has consulted any tax
consultants such Shareholder deems advisable in connection with the purchase or
disposition of the Stock and that such Shareholder is not relying on Buyer for
any tax advice.
 
3.2
Company Organization; Good Standing; Corporate Authority; Enforceability

 
The Company and each Shareholder represents and warrants to Buyer as follows:
The Company is a corporation validly existing and in good standing under the
laws of the state of Virginia. The Company is duly qualified to do business, and
is in good standing in each state where such qualification is required due to
(a) the ownership or leasing of real or personal property for use in the
operation of the Company's business or (b) the nature of the business conducted
by the Company. The Company has all requisite power, right and authority to own,
operate and lease its properties and assets, to carry on its business as now
conducted and as represented to Buyer by the Company to be conducted, to
execute, deliver and perform its obligations under this Agreement and the other
Transaction Documents to which it is a party, and to carry out the transactions
contemplated hereby and thereby.
 
All actions on the part of the Company and its Shareholders necessary for the
authorization, execution, delivery and performance of this Agreement and the
other Transaction Documents, the consummation of the transactions contemplated
hereby and thereby, and the performance of all of the Company's and
Shareholders' obligations under this Agreement and the other Transaction
Documents have been taken or will be taken at or prior to the Closing. This
Agreement has been, and the other Transaction Documents to which the Company
and/or a Shareholder is a party on the Closing will be, duly executed and
delivered by the Company and/or such Shareholder(s), and this Agreement is, and
each of the other Transaction Documents to which the Company and/or a
Shareholder is a party on the Closing will be, a legal, valid and binding
obligation of the Company and such Shareholder(s), enforceable against the
Company and such Shareholder(s) in accordance with its terms.
 
3.3
Capitalization

 
The Company and each Shareholder represents and warrants to Buyer as follows:
 
(a) Pursuant to the Company's Articles of Incorporation, the capital stock of
the Company consists of a single class of common stock and the Company is
authorized to issued up to 100,000 shares of common stock. There are currently
issued and outstanding forty four thousand for hundred forty four (44,444)
shares of the Company's common stock.


--------------------------------------------------------------------------------


 
 
(b) Don W. Rakestraw owns 23,000 Shares, constituting fifty one point eight
percent (51.8%) of the issued and outstanding Shares of the Company, Jeffrey R.
Grime owns 17,000 Shares, constituting thirty eight point two percent (38.2%) of
the issued and outstanding Shares of the Company, and J.O. McFalls, III owns
4,444 Shares, constituting ten percent (10%) of the issued and outstanding
Shares of the Company; and together the Shareholders own one hundred percent
(100%) of the issued and outstanding capital stock of the Company. Except for
the Shareholders, who together hold one hundred percent (100%) of the issued and
outstanding capital stock of the Company, no person or entity holds any interest
in or to any capital stock of the Company.
 
(c) There are no outstanding rights of first refusal, preemptive rights,
options, warrants, conversion rights or other agreements, either directly or
indirectly, for the purchase or acquisition from the Company of any capital
stock or other rights (economic or otherwise) of the Company.
 
(d) The Company is not a party or subject to any agreement or understanding, and
there is no agreement or understanding between any person or entity, that
affects or relates to the voting or giving of written consents with respect to
any capital stock of the Company or the voting by any Shareholder of the
Company.
 
(e) The Shares are certificated and at Closing each Shareholder party hereto
shall deliver to Buyer a certificate, duly endorsed, representing the Shares
owned by such Shareholder, such that upon Closing Buyer shall possess
certificates, duly endorsed, representing 100% of the issued and outstanding
Shares and constituting 100% of the issued and outstanding capital stock of the
Company.-
 
3.4
Subsidiaries and Affiliates

 
The Company and each Shareholder represents and warrants to Buyer as follows:
Except for Point One, L.L.C., a Virginia limited liability company in good
standing, and wholly owned subsidiary of the Company, the Company does not have,
and has never had, any subsidiaries and the Company does not own, directly or
indirectly, any ownership, equity, profits or voting interest in, or otherwise
control, any corporation, partnership, limited liability company, joint venture
or other entity, and has no agreement or commitment to purchase any such
interest. Herein, references to the Company or the conduct of its business,
except as otherwise required by the context thereof, shall refer to both
Atlantic Systems Corporation, a Virginia corporation, and its wholly owned
subsidiary, Point One, L.L.C., a Virginia limited liability company.
 
3.5
No Approvals or Notices Required; No Conflicts

 
The Company and each Shareholder represents and warrants to Buyer as follows:
The execution, delivery and performance of this Agreement and the other
Transaction Documents, and the consummation of the transactions contemplated
hereby and thereby, will not (a) constitute a violation (with or without the
giving of notice or lapse of time, or both) of any provision of any law or any
judgment, decree, order, regulation or rule of any court, agency or other
governmental authority applicable to the Company, (b) require any consent,
approval or authorization of, or declaration, filing or registration with, any
person or entity, (c) result in a default (with or without the giving of notice
or lapse of time, or both) under, acceleration or termination of, or the
creation in any party of the right to accelerate, terminate, modify or cancel,
any agreement, lease, note or other restriction, encumbrance, obligation or
liability to which the Company is a party or by which it is bound or to which
any assets of the Company are subject, (d) result in the creation of any lien or
encumbrance upon the assets of the Company, or upon any Shares or other
securities of the Company, (e) conflict with or result in a breach of or
constitute a default under any provision of the Articles of Incorporation or
Bylaws of the Company, or (f) invalidate or adversely affect any permit,
license, authorization or status used in the conduct of the business of the
Company.
 


--------------------------------------------------------------------------------



 
 
3.6
Financial Statements; Obligations

 
The Company and each Shareholder represents and warrants to Buyer as follows:
The Company has delivered to Buyer (a) balance sheets and statements of
operations, Shareholder' equity and cash flows of the Company at and for the
fiscal years ended 2005 and 2006, and accompanying notes, and (b) unaudited
balance sheets and unaudited statements of operations and cash flows of the
Company at and for the one (1) month ended January 31, 2007. All the foregoing
financial statements (including the notes thereto) are referred to as the
"Financial Statements". The Financial Statements have been prepared in
conformity with GAAP consistently applied throughout the periods covered, except
as may be indicated in the notes thereto, and present fairly the financial
position, results of operations and changes in financial position of the Company
at the dates and for the periods indicated, subject, in the case of the
unaudited financial statements, to normal recurring period-end adjustments. The
Company has no liabilities or obligations of any nature (absolute, accrued or
contingent) that are not fully reflected or reserved against in the Closing
Balance Sheet, as prescribed by GAAP and the Financial Accounting Standards
Board, except liabilities or obligations incurred since the date of the Closing
Balance Sheet in the ordinary course of business and consistent with past
practice. The Company maintains and will continue to maintain standard systems
of accounting established and administered in accordance with GAAP. The Company
is not a guarantor, indemnitor, surety or other obligor of any indebtedness of
any other person or entity. Disclosure Schedule 3.6 sets forth all promissory
notes, loans, lines of credits or similar obligations pursuant to which the
Company is an obligor, together with all the amounts owed by the Company under
such obligations, as of the Closing, and all liabilities under real property and
equipment leases of the Company (the "Operating Liabilities").
 
3.7
Absence of Certain Changes or Events

 
The Company and each Shareholder represents and warrants to Buyer as follows:
Except (a) as and to the extent reflected or reserved against in the Closing
Balance Sheet and (b) for liabilities and obligations incurred in the ordinary
course of business since the Closing Balance Sheet, which are not material in
amount, there are no liabilities or obligations of any nature relating to the
Company, due or to become due, known or unknown, accrued, absolute, contingent
or otherwise, that would be required to be included in a balance sheet prepared
in accordance with GAAP. The Company has not entered into or agreed to enter
into any transaction, agreement or commitment, suffered the occurrence of any
event or events or experienced any change in financial condition, business,
results of operations or otherwise that, in the aggregate, has (i) interfered
with the normal and usual operations of the business or business prospects of
the business or (ii) resulted in a material adverse change in the business,
assets, operations, prospects or condition (financial or other) or could
reasonably be expected to have such material adverse effect.
 
3.8
Taxes

 
The Company and each Shareholder represents and warrants to Buyer as follows:
 
(a) For purposes of this Agreement, the term "Taxes," means (i) any and all
federal, state, local and foreign taxes, assessments and other governmental
charges, duties, impositions and liabilities, including, without limitation,
taxes based upon or measured by gross receipts, income, profits, sales, use and
occupation, and value added, ad valorem, transfer, franchise, withholding,
payroll, recapture, employment, excise and property taxes, together with all
interest, penalties and additions imposed with respect to such amounts; (ii) any
liability for the payment of any amounts of the type described in clause (i) as
a result of being or ceasing to be a member of an affiliated, consolidated,
combined or unitary group for any period (including, without limitation, any
liability under Treasury Regulation Section 1.1502-6 or any comparable provision
of foreign, state or local law); and (iii) any liability for the payment of any
amounts of the type described in clause (i) or (ii) as a result of any express
or implied obligation to indemnify any other Person or as a result of any
obligations under any agreements or arrangements with any other Person with
respect to such amounts and including any liability for taxes of a predecessor
entity; and the term "Tax" means any one of the foregoing Taxes.


--------------------------------------------------------------------------------



 
(b) The Company has filed on a timely basis all reports, returns, declarations,
claims for refund, information returns, statements or other similar documents,
including any schedules or attachments thereto, and including any amendment
thereof with respect to any Taxes ("Tax Returns") that the Company was required
to file. All such Tax Returns were correct and complete in all respects and have
been prepared and completed in accordance with applicable law, including all and
were prepared in accordance with the applicable statutes, rules and regulations.
No such Tax Returns are currently the subject of audit or examination nor has
the Company been notified in writing, or otherwise, of any request for an audit
or examination. All Taxes owed by the Company (whether or not shown on any Tax
Return) were paid in full when due or are being contested in good faith and are
supported by adequate reserves on the Financial Statements. The Company has
provided adequate reserves on its Financial Statements for the payment of any
Taxes accrued but not yet due and payable. The Company is not currently the
beneficiary of any extension of time within which to file any Tax Return, and
the Company has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to any Tax assessment or
deficiency. The Company has duly and timely withheld from employee salaries, or
wages or other compensation (whether or not paid in cash) and other amounts paid
to creditors, independent contractors and other third parties and paid over to
the appropriate governmental authority all amounts required to be so withheld
and paid over for all periods under all applicable Tax or other laws. No amounts
have been or would be required to be withheld with respect to the lapse of
restrictions on the Shares. The Tax Returns of the Company do not contain a
disclosure under Section 6662 of the Internal Revenue Code of 1986, as amended
(the "Code") (or any predecessor provision or comparable provision of state,
local or foreign law). The Company does not do business in or derive income from
any state, local or foreign jurisdiction other than those jurisdictions for
which Tax Returns have been duly filed by the Company.
 
(c) There is no dispute, claim or proposed adjustment concerning any Tax
liability of the Company either (A) claimed or raised by any authority in
writing or (B) based upon personal contact with any agent of such authority. The
Company is not a party to nor has it been notified in writing or, otherwise,
that it is the subject of any pending, proposed or threatened action,
investigation, proceeding, audit, claim or assessment by or before the IRS or
any other governmental authority, and no claim for assessment, deficiency or
collection of Taxes, or proposed assessment, deficiency or collection from the
IRS or any other governmental authority which has not been satisfied, nor does
the Company have any reason to believe that any such notice will be received in
the future. The IRS has never audited any Tax Return of the Company. The Company
has not filed any requests for rulings with the IRS. No power of attorney has
been granted by the Company, its Shareholders or their affiliates with respect
to any matter relating to Taxes of the Company. There are no Tax liens of any
kind upon any property or assets of the Company, except for inchoate liens for
Taxes not yet due and payable.
 
3.9
Property

 
The Company and each Shareholder represents and warrants to Buyer as follows:
 
(a) Disclosure Schedule 3.9(a) contains a complete and accurate list of all real
property that is owned, leased, rented or used by the Company (the "Real
Property"). The Company has delivered to Buyer true and complete copies of all
leases, subleases, rental agreements, contracts of sale, tenancies or licenses
relating to the Real Property.
 
(b) Disclosure Schedule 3.9(b) contains a complete and accurate list of each
item of personal property having a book value in excess of $2,000 that is owned,
leased, rented or used by the Company (the "Personal Property"); and the Company
has delivered to Buyer true and complete copies of all leases, subleases, rental
agreements, contracts of sale, tenancies or licenses relating to the Personal
Property.
 
(c) The Real Property and the Personal Property include all properties and
assets (whether real, personal or mixed, tangible or intangible) reflected in
the Balance Sheet and all the properties and assets purchased by the Company
since the date of the Balance Sheet (except for such properties or assets sold
since the date of the Balance Sheet in the ordinary course of business and
consistent with past practice). The Real Property and the Personal Property
include all property used in the business of the Company.
 
(d) The Company's title to or leasehold interest in, as applicable, each parcel
of the Real Property is free and clear of all liens, mortgages, pledges, deeds
of trust, security interests, charges, encumbrances, institutional controls and
other adverse claims or interests of any kind.


--------------------------------------------------------------------------------



 
(e) The Company's offices, manufacturing and production facilities and other
structures and the Company's Personal Property are adequate for the uses to
which they are being put and there are no applicable adverse zoning, building or
land use codes or rules, ordinances, regulations or other restrictions relating
to zoning or land use that currently or may prospectively prevent, or cause the
imposition of material fines or penalties as the result of, the use of all or
any portion of the Real Property for the conduct of the business as presently
conducted. The Company has received all necessary approvals with regard to
occupancy and maintenance of the Real Property.
 
(g) Each lease of any portion of the Real Property and each lease, license,
rental agreement, contract of sale or other agreement to which the Personal
Property is subject is valid, binding and enforceable in accordance with its
terms against the parties thereto; the Company has performed all obligations
imposed upon it thereunder; and the Company is not in default thereunder, nor is
there any event that with notice or lapse of time, or both, would constitute a
default thereunder. No consent is required from any Person under any lease or
other agreement or instrument relating to the Real Property or Personal Property
in connection with the consummation of the transactions contemplated by this
Agreement, and the Company has not received notice that any party to any such
lease or other agreement or instrument intends to cancel, terminate or refuse to
renew the same or to exercise or decline to exercise any option or other right
thereunder. The Company has not granted any lease, sublease, tenancy or license
of any portion of the Real Property or Personal Property.
 
3.10
Contracts

 
The Company and each Shareholder represents and warrants to Buyer as follows:
Disclosure Schedule 3.10 contains a complete and accurate list as of all
material contracts, agreements, arrangements and understandings, oral or
written, to which the Company is a party or by which the Company is bound,
including, without limitation, all security agreements, intellectual property
licenses and other license agreements, credit agreements, instruments relating
to the borrowing of money, purchase contracts, sale contracts, research
contracts and scientific collaboration or cooperation agreements. All such
material contracts set forth on such Schedule 3.10 are valid, binding and
enforceable in accordance with their terms against each party thereto and are in
full force and effect; the Company has performed all obligations imposed upon it
thereunder; and the Company is not in default thereunder; nor is there any event
that with notice or lapse of time, or both, would constitute a default
thereunder. Furthermore, no breach or default by any other party to any such
contract of any provision thereof, nor any condition or event that, with notice
or lapse of time or both, would constitute such a breach or default, has
occurred. True and complete copies of each such contract have been delivered to
Buyer. No consent is required from any person or entity under any contract,
agreement, arrangement or understanding set forth on Disclosure Schedule 3.10 in
connection with the consummation of the transactions contemplated by this
Agreement, and the Company has not received notice, and is not otherwise aware,
that any party to any such contract, agreement, arrangement or understanding
intends to cancel, terminate or refuse to renew such contract, agreement,
arrangement or understanding or to exercise or decline to exercise any option or
right thereunder.
 
3.11
Customers and Suppliers

 
The Company and each Shareholder represents and warrants to Buyer as follows:
Disclosure Schedule 3.11 sets forth: (a) a complete and accurate list of the
customers of the Company accounting for 2% or more of the Company's revenues
during the last fiscal year and (b) a complete and accurate list of the
suppliers of the Company from whom the Company has purchased 5% or more of the
goods or services purchased by the Company in the last fiscal year. The Company
has not received any notice from its customers or suppliers that would cause it,
in its reasonable judgment, to expect any material modification to its
relationship with any customers or suppliers named on such Schedule 3.11.
 
3.12
Claims and Legal Proceedings

 
Except as disclosed on Schedule 3.12, the Company and each Shareholder
represents and warrants to Buyer as follows: There are no claims, actions,
suits, arbitrations, criminal or civil investigations or proceedings pending or
involving or, to the knowledge of the Shareholder, threatened against the
Company before or by any court or governmental or nongovernmental department,
commission, board, bureau, agency or instrumentality, or any other Person. To
the knowledge of the Shareholder, there is no valid basis for any claim, action,
suit, arbitration, investigation or proceeding that could reasonably be expected
to be materially adverse to the business, assets, operations, prospects or
condition (financial or other) of the Company before or by any person or entity.
There are no outstanding or unsatisfied judgments, orders, decrees or
stipulations to which the Company is a party that involve the transactions
contemplated herein or that would have a material adverse effect on the
business, assets, operations, prospects or condition (financial or other) of the
Company.


--------------------------------------------------------------------------------



 
3.11 Intentionally Omitted
 
3.14
Labor Matters

 
The Company and each Shareholder represents and warrants to Buyer as follows:
There are no labor disputes, employee grievances or disciplinary actions pending
or, to the knowledge of the Shareholder, threatened against or involving the
Company or any present or former employee of the Company. The Company has
complied with all provisions of law relating to employment and employment
practices, terms and conditions of employment, wages and hours including,
without limitation, equal opportunity, workplace safety, workers' compensation
and other similar laws. The Company is not engaged in any unfair labor practice
and does not have any liability for any arrears of wages or Taxes or penalties
for failure to comply with any such provisions of law. There is no labor strike,
dispute, slowdown or stoppage pending or threatened against or affecting the
Company, and the Company has not experienced any work stoppage or similar
concerted employee activities. No collective bargaining agreement is binding on
the Company. The Company does not have any knowledge of any organizational
efforts presently being made or threatened by or on behalf of any labor union
with respect to employees of the Company, and the Company has not been requested
by any group of employees or others to enter into any collective bargaining
agreement or other agreement with any labor union or other employee
organization.
 
3.15
Employee Benefit Plans

 
The Company and each Shareholder represents and warrants to Buyer as follows:
 
(a) Employee Benefit Plan Listing. Disclosure Schedule 3.15 contains a complete
and accurate list of all benefit plans and arrangements ("Employee Benefit
Plans"). The Company does not have any agreement, arrangement, commitment or
obligation, whether formal or informal, whether written or unwritten and whether
legally binding or not, to create, enter into or contribute to any additional
Employee Benefit Plan, or to modify or amend any existing Employee Benefit Plan.
There has been no amendment, interpretation or other announcement (written or
oral) by the Company or any other Person relating to, or change in participation
or coverage under, any Employee Benefit Plan that, either alone or together with
other such items or events, could Materially increase the expense of maintaining
such Employee Benefit Plan (or the Employee Benefit Plans taken as a whole)
above the level of expense incurred with respect thereto for the most recent
fiscal year included in the Financial Statements. The terms of each Employee
Benefit Plan permit the Company to amend or terminate such Employee Benefit Plan
at any time and for any reason without penalty and without Material liability or
expense. None of the rights of the Company under any Employee Benefit Plan will
be impaired in any way by this Agreement or the consummation of the transactions
contemplated by this Agreement.
 
(b) Intentionally Omitted.
 
(c) Compliance. With respect to each Employee Benefit Plan: (i) such Employee
Benefit Plan is, and at all times since inception has been, maintained,
administered, operated and funded in all respects in accordance with its terms
and in compliance with all applicable requirements of all applicable laws,
statutes, orders, rules and regulations, including, without limitation, ERISA,
COBRA, HIPAA and the Code; (ii) the Company and all other persons or entities
(including, without limitation, all fiduciaries) have, at all times, properly
performed all of their duties and obligations (whether arising by operation of
law or by contract) under or with respect to such Employee Benefit Plan,
including, without limitation, all reporting, disclosure and notification
obligations; (iii) all Returns and other information relating to such Employee
Benefit Plan required to be filed with any governmental entity or agency have
been accurately completed and timely and properly filed; (iv) all notices,
statements, reports and other disclosure (including, without limitation, all
summary plan descriptions and summaries of material modifications) required to
be given or made to participants in such Employee Benefit Plan or their
beneficiaries have been accurately completed and timely and properly disclosed
or provided; (v) neither the Company nor any fiduciary of such Employee Benefit
Plan has engaged in any transaction or acted or failed to act in a manner that
violates the fiduciary requirements of ERISA or any other applicable law;
(vi) no transaction or event has occurred or is threatened or about to occur
(including any of the transactions contemplated in or by this Agreement) that
constitutes or could constitute a prohibited transaction under Section 406 or
407 of ERISA or under Section 4975 of the Code for which an exemption is not
available; and (vii) the Company has not incurred, and there exists no condition
or set of circumstances in connection with which the Company or Buyer could
incur, directly or indirectly, any Material liability or expense (except for
routine contributions and benefit payments) under ERISA, the Code or any other
applicable law, statute, order, rule or regulation, or pursuant to any
indemnification or similar agreement, with respect to such Employee Benefit
Plan.


--------------------------------------------------------------------------------



 
(e) Contributions, Premiums and Other Payments. All contributions, premiums and
other payments due or required to be paid to (or with respect to) each Employee
Benefit Plan have been timely paid, or, if not yet due, have been accrued as a
liability on the Financial Statements. All income taxes and wage taxes that are
required by law to be withheld from benefits derived under the Employee Benefit
Plans have been properly withheld and remitted to the proper depository.
 
(f) Post-Employment Benefits. Neither the Company nor any Employee Benefit Plan
provides or has any obligation to provide (or contribute toward the cost of)
post-employment or post-termination benefits of any kind, including, without
limitation, death and medical benefits, with respect to any current or former
Shareholder, employee, agent, or independent contractor of the Company, other
than (i) continuation coverage mandated by Sections 601 through 608 of ERISA and
Section 4980B(f) of the Code, (ii) retirement benefits under any Employee
Benefit Plan that is qualified under Section 401(a) of the Code, and
(iii) deferred compensation that is accrued as a current liability on the
Financial Statements.
 
(g) Suits, Claims and Investigations. There are no actions, suits or claims
(other than routine claims for benefits) pending or, to the knowledge of the
Shareholders, threatened with respect to (or against the assets of) any Employee
Benefit Plan, nor, to the knowledge of the Shareholders is there a basis for any
such action, suit or claim. No Employee Benefit Plan is currently under
investigation, audit or review, directly or indirectly, by the IRS, the DOL or
any other governmental entity or agency, and, to the knowledge of the
Shareholders, no such action is contemplated or under consideration by the IRS,
the DOL or any other governmental entity or agency.
 
(h) Effect of Transaction. Neither the execution and delivery of this Agreement
nor the consummation of the transactions contemplated by this Agreement, will
(i) entitle any individual to severance pay, unemployment compensation or any
other payment from the Company, Buyer or any Employee Benefit Plan,
(ii) otherwise increase the amount of compensation due to any individual or
forgive indebtedness owed by any individual, (iii) result in any benefit or
right becoming established or increased, or accelerate the time of payment or
vesting of any benefit, under any Employee Benefit Plan, (iv) require the
Company or Buyer to transfer or set aside any assets to fund or otherwise
provide for any benefits for any individual, and (v) all Employee Benefit Plans
in effect prior to the Closing shall be terminated or otherwise discontinued
such that Buyer shall have no obligation to contribute, maintain, transfer or
set aside any assets to fund or otherwise provide for any benefits for any
individual under any such Employee Benefit Plan.
 
3.16
Intentionally Omitted

 
3.17
Intellectual Property

 
The Company and each Shareholder represents and warrants to Buyer as follows:
 
3.17.1 Technology
 
Except for the Third Party Technologies (as defined in Section 3.17.2), the
Company owns all right, title and interest in and to the following
(collectively, the "Technology"), free and clear of all Encumbrances: (a) all
products, computer programs, specifications, source code, object code, graphics,
devices, techniques, algorithms, methods, technology, processes, procedures,
packaging, trade dress, formulae, drawings, designs, concepts, user interfaces,
"look and feel," software or development tools and content that are now or
during the two (2) years prior to the date of this Agreement have been, or are
currently proposed to be, developed, produced, used, marketed and/or sold in the
Company's business; (b) any and all updates, enhancements, corrections,
modifications, improvements and new releases related to the items set forth in
(a), above; (c) any and all technology and work in progress related to the items
set forth in (a) and (b), above; and (d) all inventions, discoveries, processes,
designs, trade secrets, know-how and other confidential or proprietary
information related to the items set forth in (a), (b) and (c), above. The
Technology, excluding the Third Party Technologies, is sometimes referred to as
the "Company Technology."
 


--------------------------------------------------------------------------------



 
3.17.2 Third Party Technology
 
Disclosure Schedule 3.17.2 sets forth a list of all Technology used in the
Company's business for which the Company does not own all right, title and
interest (collectively, the "Third Party Technologies"), and all license
agreements or other contracts pursuant to which the Company has the right to use
(in the manner used by the Company, or intended or necessary for use with the
Company Technology) the Third Party Technologies (the "Third Party Licenses"),
indicating, with respect to each of the Third Party Technologies listed, the
owner and the Third Party License. The Company has the lawful right to use (free
of any material restriction) (a) all Third Party Technology that is incorporated
in or used in the development or production of the Company Technology, and
(b) all other Third Party Technology necessary for the conduct of the Company's
business as now conducted and as proposed to be conducted. All Third Party
Licenses are valid, binding and in full force and effect, the Company and, to
the knowledge of the Shareholders, each other party thereto have performed in
all material respects their obligations thereunder, and neither the Company nor,
to the knowledge of the Shareholders, any other party thereto is in default
thereunder, nor, to the knowledge of the Shareholders, has there occurred any
event or circumstance which with notice or lapse of time or both would
constitute a default or event of default, on the part of the Company or, to the
knowledge of the Shareholders, any other party thereto or give to any other
party thereto the right to terminate or modify any Third Party License. The
Company has not received notice that any party to any Third Party License
intends to cancel, terminate or refuse to renew (if renewable) such Third Party
License or to exercise or decline to exercise any option or right thereunder.
 
3.17.3 Trademarks
 
Disclosure Schedule 3.17.3 list(s) all trademarks, trade names, brand names,
service marks, logos or other identifiers used by the Company in its business
(the "Marks"). The Company has full legal and beneficial ownership, free and
clear of any Encumbrances, of all rights conferred by use of the Marks in the
Company's business and, as to those Marks that have been registered in the
United States Patent and Trademark Office, by federal registration of the Marks.
 
3.17.4 Intellectual Property Rights
 
Disclosure Schedule 3.17.4 sets forth all patents, patent applications,
copyright registrations (and applications therefore) and trademark registrations
(and applications therefore) (collectively, the "IP Registrations") associated
with the Company Technology and the Marks. The Company owns all right, title and
interest, free and clear of any Encumbrances, in and to the IP Registrations,
together with any other rights in or to any copyrights (registered or
unregistered), rights in the Marks (registered or unregistered), trade secret
rights and other intellectual property rights (including, without limitation,
rights of enforcement) associated with the Company Technology and the Marks
(collectively, the "IP Rights").
 
3.17.5 Maintenance of Rights
 
The Company has not conducted its business, and has not used or enforced (or
failed to use or enforce) the IP Rights, in a manner that would result in the
abandonment, cancellation or unenforceability of any item of the IP Rights or
the IP Registrations, and the Company has not taken (or failed to take) any
action that would result in the forfeiture or relinquishment of any IP Rights or
IP Registrations. The Company has not granted to any third party any rights or
permissions to use any of the Technology or the IP Rights. To the knowledge of
the Shareholders, except pursuant to reasonably prudent safeguards, (a) no third
party has received any confidential information relating to the Technology or
the IP Rights and (b) the Company is not under any contractual or other
obligation to disclose to any third party any Company Technology.
 
3.17.6 Third Party Infringement
 
The Company has not received any notice or claim (whether written, oral or
otherwise) challenging the Company's ownership or rights in the Company
Technology or the IP Rights or claiming that any other person or entity has any
legal or beneficial ownership with respect thereto; all IP Rights are legally
valid and enforceable without any material qualification, limitation or
restriction on their use, and the Company has not received any notice or claim
(whether written, oral or otherwise) challenging the validity or enforceability
of any IP Rights; and to the knowledge of the Shareholders, no other person or
entity is infringing or misappropriating any part of the IP Rights or otherwise
making any unauthorized use of the Company Technology.
 


--------------------------------------------------------------------------------



 
3.17.7 Infringement by the Company
 
The use of any of the Technology in the Company's business does not and will
not, to the knowledge of the Shareholders, conflict with, infringe, violate or
interfere with or constitute an appropriation of any right, title or interest
(including, without limitation, any patent, copyright or trade secret right)
held by any other person or entity, and there have been no claims made with
respect thereto; the use of any of the Marks and other IP Rights in the
Company's business will not conflict with, infringe, violate or interfere with
or constitute an appropriation of any right, title or interest (including,
without limitation, any patent, copyright, trademark or trade secret right) held
by any other person or entity, and there have been no claims made with respect
thereto; and the Company has not received any notice or claim (whether written,
oral or otherwise) regarding any infringement, misappropriation, misuse, abuse
or other interference with any third party intellectual property or proprietary
rights (including, without limitation, infringement of any patent, copyright,
trademark or trade secret right of any third party) by the Company, the
Technology or the Marks or other IP Rights or claiming that any other entity has
any claim of infringement with respect thereto.
 
3.17.8 Domain Names
 
Disclosure Schedule 3.17.8 lists all Internet domain names used by the Company
in its business (collectively, the "Domain Names"). The Company has a valid
registration and all material rights (free of any material restriction) in and
to the Domain Names, including without limitation all rights necessary to
continue to conduct the Company's business as it is currently conducted.
 
3.17.9 Indemnification
 
The Company has not entered into any agreement or offered to indemnify any
person or entity against any charge of infringement by the Technology or IP
Rights, or any other intellectual property or right. The Company has not entered
into any agreement granting any Person the right to bring any infringement
action with respect to, or otherwise to enforce, any of the Technology or IP
Rights.
 
3.18
Accounts Receivable

 
The Company and each Shareholder represents and warrants to Buyer as follows:
All accounts receivable of the Company reflected on Schedule 2.2.2(b) and
existing at the time of Closing ("Accounts") represent amounts due for services
performed or sales actually made in the ordinary course of business and properly
reflect the amounts due. The bad debt reserves and allowances reflected in the
Balance Sheet are adequate. All Accounts existing and remaining unpaid at the
time of Closing will be collectible by and accrue to the benefit of Buyer. All
Accounts for services performed, rendered, contracted, due or sales actually
made after the Closing will be collectible by and accrue to the benefit of
Buyer.
 
3.19
Corporate Books and Records

 
The Company and each Shareholder represents and warrants to Buyer as follows:
The Company has furnished to Buyer true and complete copies of the corporate
records of the Company since the Company's inception, and such records
(including minutes, resolutions and consents, if any) accurately reflect the
events of and actions taken at the meetings of the Shareholders and board of
directors of the Company. The stock transfer records accurately reflect all
issuances and transfers of the capital stock of the Company since its inception.
 
3.20
Licenses, Permits, Authorizations, etc.

 
The Company and each Shareholder represents and warrants to Buyer as follows:
The Company has received all required governmental approvals, authorizations,
consents, licenses, orders, registrations and permits of all agencies, whether
federal, state, local or foreign (the "Permits"), the failure to obtain of which
would have a material adverse effect on its business, assets, operations,
prospects or condition (financial or other) of the Company. Disclosure
Schedule 3.20 contains a list of all Permits with expiration dates, if any. The
Company is in compliance with the terms of all Permits, and all Permits are
valid and in full force and effect, and no proceeding is pending or, to the
knowledge of the Shareholder, threatened, the object of which is to revoke,
limit or otherwise affect any Permit. The Company has not received any
notifications of any asserted failure to obtain any Permit.
 


--------------------------------------------------------------------------------



 
3.21
Compliance With Laws; Environmental Health and Safety Matters

 
The Company and each Shareholder represents and warrants to Buyer as follows:
 
(a) The Company is and has been in compliance with all federal, state, local and
foreign laws, rules, regulations, ordinances, decrees and orders applicable to
the operation of its business, to its employees, or to its property, including,
without limitation, all such laws, rules, ordinances, decrees and orders
relating to antitrust, consumer protection, currency exchange, environmental
protection, equal opportunity, health, occupational safety, good laboratory
practices, pension, securities and trading-with-the-enemy matters. The Company
has not received any notification of any asserted present or past unremedied
failure by the Company to comply with any of such laws, rules, ordinances,
decrees or orders.
 
(b) The Company is not in violation of, and has not violated, in connection with
the ownership, use, maintenance or operation of the Real Property or the
Personal Property or the conduct of its business, any applicable foreign,
federal, state, county and local statutes, laws, regulations, guidances, rules,
ordinances, codes, licenses, permits, judgments, writs, decrees, injunctions or
orders of any governmental entity relating to environmental (air, water,
groundwater, soil, natural resource, noise and odor) matters, including, by way
of illustration and not by way of limitation, the Clean Air Act, 42 U.S.C.
Section 7401, et seq., as amended; the Federal Water Pollution Control Act, 33
U.S.C. Section 1251, et seq., as amended; the Resource Conservation and Recovery
Act of 1976, 42 U.S.C. Section 6901, et seq., as amended; the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980, 42 U.S.C.
Section 9601, et seq., as amended; the Toxic Substances Control Act, 15 U.S.C.
Section 2601, et seq., as amended; the Oil Pollution Act of 1990, 33 U.S.C.
Section 2701, et seq.; and other comparable federal, state and local laws, and
the regulations issued thereunder (collectively, "Environmental Laws").
 
(c) The Company has not transported, stored, treated, recycled, handled or
disposed of, or allowed or arranged for any third party to transport, store,
treat, recycle, handle or dispose of (i) any flammable substances, explosives,
radioactive materials, hazardous substances, hazardous wastes, toxic substances,
pollutants, contaminants or any wastes, materials or substances identified in or
regulated by any Environmental Laws; (ii) asbestos, polychlorinated biphenyls,
urea formaldehyde, nuclear fuel or material, chemical waste, carcinogens and
radon, all to the extent regulated by any Environmental Laws; and
(iii) gasoline, oil and other petroleum products (all of the foregoing
collectively, "Regulated Substances"), to or at any location in violation of any
Environmental Laws.
 
(d) No part of the Real Property, including, but not limited to, all surface and
subsurface soil, sediments, groundwater and surface water located on, in or
under the Real Property, was or is contaminated with any Regulated Substances or
constituents thereof, which contamination has given or may give rise to any
obligation of the Company under any applicable Environmental Laws, the common
law or otherwise. To the knowledge of the Shareholders, no real property
adjacent to or adjoining the Real Property has been or is being so contaminated.
 
(e) The Company has reported, recorded or filed, and has provided to Buyer,
true, accurate and complete copies of all reports with respect to any spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
migrating, leaching, dumping or disposing into the environment (including the
abandonment or discarding of drums, barrels, containers or other closed
receptacles) (any of the foregoing, a "Release"), required by applicable
Environmental Laws to be reported by the Company to any government authority.
The Company has maintained all environmental and operating documents and records
in the manner and for the time periods required by applicable Environmental
Laws.
 
(f) The Company has not caused or permitted the Release of any Regulated
Substances or constituents thereof on, from or off-site of its Real Property, or
of any Release from any facility owned or operated by third parties but with
respect to which the Company is alleged to have liability, including, but not
limited to, liability for personal injury, cleanup or restoration, which Release
caused or could reasonably be Expected to cause a material loss to the Company.
 


--------------------------------------------------------------------------------



 
3.22
Insurance

 
The Company and each Shareholder represents and warrants to Buyer as follows:
The Company maintains (a) insurance on all of its property (including leased
premises) that insures against loss or damage by fire or other casualty
(including extended coverage) and (b) insurance against liabilities, claims and
risks of a nature and in such amounts as are normal and customary in the
Company's industry. All insurance policies of the Company are described on
Disclosure Schedule 3.22 hereto, and are in full force and effect, all premiums
covering all periods up to and including the Closing have been paid, and no
notice of cancellation or termination has been received with respect to any such
policy or binder. Such policies or binders are sufficient for compliance with
all requirements of law currently applicable to the Company and of all
agreements to which the Company is a party, will remain in full force and effect
through the respective expiration dates of such policies or binders without the
payment of additional premiums, and will not in any way be affected by, or
terminate or lapse by reason of, the transactions contemplated by this
Agreement. The Company has not been refused any insurance with respect to its
respective assets or operations, nor has its coverage been limited, by any
insurance carrier to which it has applied for any such insurance or with which
it has carried insurance.
 
3.23
Brokers or Finders

 
The Company and each Shareholder represents and warrants to Buyer as follows:
The Company has not incurred, and will not incur, directly or indirectly, as a
result of any action taken by or on behalf of the Company, any liability for
brokerage or finders' fees or agents' commissions or any similar charges in
connection with this Agreement or any transaction contemplated hereby.
 
3.24
Government Contracts

 
The Company and each Shareholder represents and warrants to Buyer as follows:
The Company has never been, nor as a result of the consummation of the
transactions contemplated by this Agreement will it be, suspended or debarred
from bidding on contracts or subcontracts for any agency of the United States
government or any foreign government, nor to the knowledge of the
Shareholder has such suspension or debarment been threatened or action for
suspension or debarment been commenced. The Company has not been nor is it
currently being audited, except in the ordinary course of business or as is
customary in the industry or as provided by the Federal Acquisition Regulations
or, to the knowledge of the Shareholder, investigated by the United States
Government Accounting Office, the United States Department of Justice, the
United States Department of Defense or any of its agencies, the Defense Contract
Audit Agency or the inspector general or other authorities of any agency of the
United States government, or any foreign government, nor, to the knowledge of
the Shareholder, has such audit or investigation been threatened. There is no
valid basis for the Company's suspension or debarment from bidding on contracts
or subcontracts for any agency of the United States government or any foreign
government and there is no valid basis for a claim pursuant to an audit or
investigation by the United States Government Accounting Office, the United
States Department of Justice, the United States Department of Defense or any of
its agencies, the Defense Contract Audit Agency or other authorities of any
agency of the United States government or any foreign government, or any prime
contractor with any such governmental body. The Company has not had a contract
or subcontract terminated for default by the Company and has not been determined
to be nonresponsible by any agency of the United States government or any
foreign government.
 
3.25
Absence of Questionable Payments

 
The Company and each Shareholder represents and warrants to Buyer as follows:
Neither the Company nor any of its Shareholders, or to the knowledge of the
Shareholders, any agents, employees or other person acting on behalf of the
Company, has used any funds of the Company for improper or unlawful
contributions, payments, gifts or entertainment, or made any improper or
unlawful expenditures relating to political activity to government officials or
others. The Company has not received notice that any transaction was improper or
unlawful within the meaning of this Section 3.25. The Company has adequate
financial controls to prevent such improper or unlawful contributions, payments,
gifts, entertainment or expenditures. Neither the Company nor any of its current
directors or officers, agents, employees or any other Person acting on behalf of
the Company, has accepted or received any improper or unlawful contributions,
payments, gifts or expenditures. The Company has at all times complied, and is
in compliance in all respects, with the applicable provisions of the U.S.
Foreign Corrupt Practices Act, as amended, and other applicable domestic and
foreign laws and regulations relating to corrupt practices and similar matters.
 
3.26
Bank Accounts

 
The Company and each Shareholder represents and warrants to Buyer as follows:
Disclosure Schedule 3.26 sets forth the names and locations of all banks, trust
companies, savings and loan associations and other financial institutions at
which the Company maintains safe deposit boxes or accounts of any nature and the
names of all persons authorized to draw thereon, make withdrawals therefrom or
have access thereto.


--------------------------------------------------------------------------------



 


 
3.27
Previous Conduct of Business; Insider Interests

 
The Company and each Shareholder represents and warrants to Buyer as follows:
All the transactions of the Company with third parties have been conducted on an
arm's-length basis. No Shareholder, employee, contractor, consultant or other
representative of the Company has any direct or indirect interest, and
Shareholders have no direct or indirect interest, other than as a Shareholder of
the Company (a) in any property, real or personal, tangible or intangible, used
in or directly pertaining to the business of the Company, including, without
limitation, any intellectual property, or (b) in any agreement, contract,
arrangement or obligation relating to the Company, its present or prospective
business or its operations. To the knowledge of the Shareholder, neither the
Company nor any of its Shareholders, employees, contractors or consultants has
any interest, either directly or indirectly, in any entity that presently
(i) provides any services, produces and/or sells any products or product lines,
or engages in any activity that is the same, similar to or competitive with any
activity or business in which the Company is now engaged or proposes to engage
or (ii) is a supplier, customer or creditor, or has an existing contractual
relationship with any of the Company's employees (or persons performing similar
functions).
 
3.28
Full Disclosure

 
The Company and each Shareholder represents and warrants to Buyer as follows: No
information furnished by the Company or the Shareholders to Buyer in connection
with this Agreement (including, but not limited to, the Financial Statements and
all information in the Schedules and the Exhibits hereto) or to be furnished
prior to the Closing by or on behalf of the Company or the Shareholder(s) to
Buyer, or to others in connection with obtaining approval of the transaction
contemplated by this Agreement, is false or misleading in any material respect.
Neither the Company nor any Shareholder has made any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements made or information delivered in or pursuant to this Agreement,
including, but not limited to, the Financial Statements, the Disclosure
Schedules and Exhibits hereto, or in or pursuant to closing certificates
executed or delivered by the Company or the Shareholder(s) not misleading.
 
 
ARTICLE IV - REPRESENTATIONS AND WARRANTIES
 
OF BUYER
 
To induce the Shareholders to enter into and perform this Agreement, Buyer
represents and warrants to the Shareholders as of the date of this Agreement and
as of the Closing as follows in this Article IV:
 
4.1
Organization

 
Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the state of Colorado. Buyer has all requisite corporate power
and authority to own, operate and lease its properties and assets, to carry on
its business as now conducted and as proposed to be conducted, to execute,
deliver and perform its obligations under this Agreement and the other
Transaction Documents to which it is a party, and to carry out the transactions
contemplated hereby and thereby.
 
4.2
Enforceability

 
All corporate action on the part of Buyer and its officers, directors and
shareholders necessary for the authorization, execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party, the consummation of the transactions contemplated hereby and thereby,
and the performance of all of Buyer's obligations under this Agreement and the
other Transaction Documents to which it is a party has been taken or will be
taken prior to the Closing. This Agreement has been, and the other Transaction
Documents to which Buyer is a party on the Closing will be, duly executed and
delivered by Buyer, and this Agreement is, and each of the other Transaction
Documents to which Buyer is a party on the Closing will be, a legal, valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms.
 
4.3
No Approvals or Notices Required; No Conflicts With Instruments

 
The execution, delivery and performance by Buyer of this Agreement and the other
Transaction Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, will not (a) constitute a
violation (with or without the giving of notice or lapse of time, or both) of
any provision of any law or any judgment, decree, order, regulation or rule of
any court, agency or other governmental authority applicable to Buyer,
(b) require Buyer to obtain any consent, approval or authorization of, or
declaration, filing or registration with, any Person, or (c) constitute a
violation of any provisions of Buyer's Certificate of Incorporation and Bylaws.


--------------------------------------------------------------------------------


 


 
4.4
Claims and Legal Proceedings

 
There is no claim, action, suit, arbitration, criminal or civil investigation or
proceeding pending or involving or, to Buyer's knowledge, threatened against
Buyer before or by any court or governmental or nongovernmental department,
commission, board, bureau, agency or instrumentality, or any other Person, that
questions the validity of this Agreement or any action taken or to be taken by
Buyer pursuant to this Agreement or in connection with the transactions
contemplated hereby.
 
4.5
Brokers or Finders

 
Buyer has not incurred, and will not incur, directly or indirectly, as a result
of any action taken by or on behalf of Buyer, any liability for brokerage or
finders' fees or agents' commissions or any similar charges in connection with
this Agreement or any transaction contemplated hereby.
 
4.6
Capitalization

 
Buyer represents and warrants to the Company and each Shareholder as follows:
 
(a) Pursuant to the Company's Articles of Incorporation, the capital stock of
Buyer consists of 50,000,000 shares of common stock, no par value per share.
There are currently issued and outstanding 19,650,518 of the Company's common
stock.
 
(b) Schedule 4.6(b) lists all persons owning an amount of Stock of Buyer equal
to or exceeding five percent (5%) of the issued and outstanding Stock of Buyer
 
(c) Except for (i) the right of certain note holders (the “Baum Parties”) to
convert two promissory notes in the aggregate principal amount of $409,089 at
the conversion rate of $1.00 per share, into shares of the common stock of
Buyer, and (ii) the right of the non-employee directors of Buyer to receive
10,000 share each of Buyer’s common stock, subject to a three year vesting
period, there are no outstanding rights of first refusal, preemptive rights,
options, warrants, conversion rights, anti-dilution rights or other agreements,
either directly or indirectly, for the purchase or acquisition from the Buyer of
any capital stock or other rights (economic or otherwise) of Buyer.
 
(d) Buyer is not a party or subject to any agreement or understanding, and there
is no agreement or understanding between any person or entity, that affects or
relates to the voting or giving of written consents with respect to any capital
stock of the Buyer or the voting by any shareholder of Buyer.
 
4.7 Good Title
 
Except as provided in Section 2.2.2, and applicable securities laws, the Stock
of Buyer to be delivered hereunder shall, at the time of delivery, be free and
clear of any lien, encumbrance, adverse claim, restriction on sale, transfer or
voting, preemptive right, option or other right to purchase, and, except as
provided in Section 2.2.2, and applicable securities laws, upon the delivery of
the Stock as contemplated hereby, each Shareholder will have good title to such
Stock, free and clear of any lien, encumbrance, adverse claim, restriction on
sale, transfer or voting, preemptive right, option or other right to purchase.
 
4.8
Financial Statements; Obligations

 
Buyer represents and warrants that any financial statements provided to the
Company or to any Shareholder (referred to as the "Financial Statements") have
been prepared in conformity with GAAP consistently applied throughout the
periods covered, except as may be indicated in the notes thereto, and present
fairly the financial position, results of operations and changes in financial
position of the Buyer at the dates and for the periods indicated, subject, in
the case of the unaudited financial statements, to normal recurring period-end
adjustments. Buyer has no liabilities or obligations of any nature (absolute,
accrued or contingent) that are not fully reflected or reserved against in the
Financial Statements, as prescribed by GAAP and the Financial Accounting
Standards Board, except liabilities or obligations incurred in the ordinary
course of business and consistent with past practice.


--------------------------------------------------------------------------------



 
4.9
Taxes

 
Buyer represents and warrants to the Company and each Shareholder, to the best
of its knowledge, as follows:
 
(a) Through the date of this Agreement, and for a period of two years prior
thereto, Buyer has filed on a timely basis all Tax Returns that the Buyer was
required to file. All such Tax Returns were correct and complete in all respects
and have been prepared and completed in accordance with applicable law,
including all and were prepared in accordance with the applicable statutes,
rules and regulations. No such Tax Returns are currently the subject of audit or
examination nor has the Buyer been notified in writing, or otherwise, of any
request for an audit or examination. All Taxes owed by the Buyer (whether or not
shown on any Tax Return) were paid in full when due or are being contested in
good faith and are supported by adequate reserves on the Financial Statements.
The Buyer has provided adequate reserves on its Financial Statements for the
payment of any Taxes accrued but not yet due and payable. The Buyer is not
currently the beneficiary of any extension of time within which to file any Tax
Return, and the Buyer has not waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to any Tax assessment or
deficiency. The Buyer has duly and timely withheld from employee salaries, or
wages or other compensation (whether or not paid in cash) and other amounts paid
to creditors, independent contractors and other third parties and paid over to
the appropriate governmental authority all amounts required to be so withheld
and paid over for all periods under all applicable Tax or other laws. No amounts
have been or would be required to be withheld with respect to the lapse of
restrictions on the Shares. The Tax Returns of the Buyer do not contain a
disclosure under Section 6662 of the Code (or any predecessor provision or
comparable provision of state, local or foreign law). The Buyer does not do
business in or derive income from any state, local or foreign jurisdiction other
than those jurisdictions for which Tax Returns have been duly filed by the
Buyer.
 
(b) There is no dispute, claim or proposed adjustment concerning any Tax
liability of the Buyer either (1) claimed or raised by any authority in writing
or (2) based upon personal contact with any agent of such authority. The Buyer
is not a party to nor has it been notified in writing or, otherwise, that it is
the subject of any pending, proposed or threatened action, investigation,
proceeding, audit, claim or assessment by or before the IRS or any other
governmental authority, and no claim for assessment, deficiency or collection of
Taxes, or proposed assessment, deficiency or collection from the IRS or any
other governmental authority which has not been satisfied, nor does the Buyer
have any reason to believe that any such notice will be received in the future.
The IRS has never audited any Tax Return of the Buyer. There are no Tax liens of
any kind upon any property or assets of the Buyer, except for inchoate liens for
Taxes not yet due and payable.
 
4.10 Securities Representations
 
Buyer (i) is aware of the Company’s business affairs and financial condition,
has reviewed the most recent financial statements of Company; and (ii) has
acquired sufficient information about Company to reach an informed and
knowledgeable decision to acquire the Shares. Buyer has been furnished with all
information which Buyer deems necessary to evaluate the merits and risks of the
purchase of the Shares, and Buyer has had the opportunity to ask questions and
receive answers concerning the Shares and the Company from the officers and
directors of the Company, and to obtain any additional information concerning
the Shares or the Company necessary to verify the accuracy of the information
furnished or made available to Buyer in connection herewith. Buyer is able to
bear the economic risk of such investment in the Shares. Buyer is purchasing the
Shares for investment and not with a view to, or for resale in connection with,
any "distribution" thereof within the meaning of the Act. Buyer understands that
the Shares have not been registered under the Act
 
4.11
Full Disclosure

 
The Buyer represents and warrants to the Company and each Shareholder as
follows: No information furnished by the Buyer to the Company or the
Shareholders in connection with this Agreement (including, but not limited to,
any Financial Statements and all information in the Schedules and the Exhibits
hereto) or to be furnished prior to the Closing by or on behalf of the Buyer to
the Company or the Shareholders, or to others in connection with obtaining
approval of the transaction contemplated by this Agreement, is false or
misleading in any material respect. Buyer has not made any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements made or information delivered in or pursuant to this Agreement,
including, but not limited to, any Financial Statements, the Disclosure
Schedules and Exhibits hereto, or in or pursuant to closing certificates
executed or delivered by Buyer not misleading.
 
4.12
Tax Consequences

 
Buyer does not make any representation or warranty with respect to, and
expressly disclaims any responsibility for, any Tax consequences to the
Shareholders arising out of the structure or terms of this Agreement, or the
negotiation or consummation hereof. Each Shareholder shall be solely responsible
for any such Tax consequences.


--------------------------------------------------------------------------------


 
 
ARTICLE V - COVENANTS
 
Between the date of this Agreement and the time of Closing, the parties covenant
and agree as set forth in this Article V.
 
5.1
Conduct of Business by the Company Pending the Closing

 
Unless Buyer shall otherwise agree in writing, the business of the Company shall
be conducted only in, and the Company shall not take any action except in, and
the Shareholders of the Company shall cause the Company to be conducted in, the
ordinary course of business and in a manner consistent with past practice and in
accordance with applicable law; and the Company shall use its best efforts to
preserve substantially intact the business organization of the Company, to keep
available the services of the current Shareholders, employees and consultants of
the Company and to preserve the current relationships of the Company with
customers, suppliers and other persons with which the Company has significant
business relations. By way of amplification and not limitation, except as
otherwise contemplated by this Agreement, the Company shall not, between the
date of this Agreement and the time of Closing, directly or indirectly do, or
propose to do, any of the following without giving Buyer prior written notice of
and receiving Buyer's prior written consent:
 
(a) amend or otherwise change its Articles of Incorporation or Bylaws;
 
(b) issue, sell, pledge, dispose of, grant, encumber or authorize the issuance,
sale, pledge, disposition, grant or encumbrance of (i) any capital stock or
other interest in or to the Company, or any options, warrants, convertible
securities or other rights of any kind to acquire any Shares in or to the
Company, or any other ownership interest (including, without limitation, any
economic interest), of the Company or (ii) any assets of the Company;
 
(c) declare, set aside, make or pay any dividend or other distribution, payable
in cash, property or otherwise, with respect to any of its Shares, other than
payments necessary to achieve an Actual Net Equity (as defined in Section
2.2.2(b)) equal to zero as of Closing;
 
(d) reclassify, combine, split, subdivide, redeem, purchase or otherwise
acquire, directly or indirectly, any of its Shares;
 
(e) (i) acquire (including, without limitation, by merger, consolidation, or
acquisition of stock or assets) or form any corporation, partnership, other
business organization or division thereof, or acquire directly or indirectly any
material amount of assets; (ii) incur any indebtedness for borrowed money or
issue any debt securities or assume, guarantee or endorse, or otherwise as an
accommodation become responsible for, the obligations of any Person, or make any
loans or advances, except in the ordinary course of business and consistent with
past practice which loans shall be on terms and conditions satisfactory to
Buyer; (iii) enter into any contract or agreement other than in the ordinary
course of business, consistent with past practice; (iv) authorize any single
capital expenditure that is in excess of $2,500 or capital expenditures that
are, in the aggregate, in excess of $10,000; or (v) enter into or amend any
contract, agreement, commitment or arrangement with respect to any matter set
forth in this subsection (e);
 
(f) enter into any employment, consulting or agency agreement, or increase the
compensation payable or to become payable to its Shareholders, employees or
consultants (other than payment of compensation necessary to achieve an Actual
Net Equity (as defined in Section 2.2.2(b)) equal to zero as of Closing), except
for increases in accordance with existing agreements or past practices for
employees of the Company who are not Shareholders of the Company, or grant any
severance or termination pay to, or enter into any employment or severance
agreement with, any Shareholder, employee, or consultant of the Company, or
establish, adopt, enter into or amend any collective bargaining, bonus, profit
sharing, thrift, compensation, stock option, restricted stock, pension,
retirement, deferred compensation, employment, termination, severance or other
plan, agreement, trust, fund, policy or arrangement for the benefit of any
director, officer or employee;
 
(g) take any action, other than reasonable and usual actions in the ordinary
course of business and consistent with past practice, with respect to accounting
policies or procedures (including, without limitation, procedures with respect
to the payment of accounts payable and collection of accounts receivable);
 
(h) make any tax election inconsistent with past practices or settle or
compromise any material federal, state, local or foreign income tax liability;


--------------------------------------------------------------------------------


 
 
(i) pay, discharge or satisfy any claim, liability or obligation (absolute,
accrued, asserted or unasserted, contingent or otherwise), other than the
payment, discharge or satisfaction, in the ordinary course of business and
consistent with past practice, of liabilities reflected or reserved against in
the Balance Sheet or subsequently incurred in the ordinary course of business
and consistent with past practice;
 
(j) enter into any equipment lease; or
 
(k) issue certificates for any of the Shares; or
 
(l) agree to do any of the foregoing.
 
5.2
Access to Information; Confidentiality

 
From the date hereof to the time of Closing, the Company and the Shareholders
shall, and shall cause their representatives to, afford Buyer and its
representatives complete access at all reasonable times to the Shareholders,
employees, agents, properties, offices, plants and other facilities, books and
records of the Company and shall furnish Buyer with all financial, operating and
other data and information as Buyer may reasonably request and as such access is
necessary to the consummation of the transactions contemplated hereby. From the
date hereof until the time of Closing, the Company shall provide Buyer with
financial statements of the Company as they become available internally at the
Company, all of which financial statements shall be prepared in conformity with
GAAP and shall fairly present the financial position and results of operations
of the Company as of the dates and for the periods specified. All information
obtained by either party pursuant to this Section 5.2 shall be kept confidential
in accordance with the following terms:
 
(a) Except as and to the extent required by law, neither Buyer nor the Company
shall disclose or use, and it shall cause its representatives not to disclose or
use, any Confidential Information (as defined below) with respect to Buyer or
the Company furnished, or to be furnished, by Buyer or the Company or their
respective representatives in connection herewith, at any time or in any manner
other than in connection with its evaluation or consummation of the transaction
proposed in this Agreement. For purposes of this Agreement, "Confidential
Information" means any information about Buyer or its subsidiaries or the
Company supplied to the other and stamped "confidential" or identified as such
to Buyer or the Company by the other; provided that Confidential Information
does not include information which the party to which it is provided can
demonstrate (i) is generally available to or known by the public, other than as
a result of improper disclosure by the party to which the information was
provided; or (ii) is obtained by the party to which the information was provided
from a source other than Buyer or the Company, respectively, provided that such
source was not bound by a duty of confidentiality to Buyer or the Company, or
another party with respect to such information. If this Agreement is terminated
prior to Closing, each party shall promptly return to each other party any
Confidential Information of another party in its possession.
 
(b) Except as and to the extent required by law, without the prior written
consent of the other parties, neither Buyer nor the Company shall, and each
shall direct its representatives not to, directly or indirectly, make any public
comment, statement or communication with respect to, or otherwise disclose or
permit the disclosure of the existence of discussions regarding, a possible
transaction between the parties or any of the terms, conditions or other aspects
of the transaction proposed in this Agreement. If a party is required by law to
make any such disclosure, it must first provide to the other parties the content
of the proposed disclosure, the reasons that such disclosure is required by law,
and the time and place that the disclosure will be made; provided, however, that
nothing in this Section 5.2(b) shall be deemed to prohibit Buyer from making any
disclosure required by the rules and regulation promulgated under the Securities
Exchange Act of 1934, as amended (the "Exchange Act") without first consulting
the Company.
 
5.3
No Alternative Transactions

 
The Company and the Shareholders shall not, directly or indirectly, through any
Shareholder, employee, agent, investment banker, attorney or otherwise, solicit,
initiate or encourage the submission of any proposal, offer, inquiry or contact
from any person or entity relating to any acquisition or purchase of all or
(other than in the ordinary course of business) any portion of the assets of, or
any equity interest in, the Company or any business combination with the
Company, or participate in any negotiations or discussions regarding, or furnish
to any other person or entity any information with respect to, or otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage,
any effort or attempt by any other person or entity, to do or seek any of the
foregoing. The Shareholders immediately shall cease and cause to be terminated
with no obligation, financial or otherwise, on the part of the Company or the
Shareholders, all existing discussions or negotiations with any other parties
conducted heretofore with respect to any of the foregoing.


--------------------------------------------------------------------------------



 
The Company and the Shareholders shall notify Buyer promptly if any such
proposal or offer, or any inquiry or contact with any Person with respect
thereto, is made and shall, in any such notice to Buyer, indicate in reasonable
detail the identity of the person or entity making such proposal, offer, inquiry
or contact and the terms and conditions of such proposal, offer, inquiry or
contact. The Company agrees not to release any third party from, or waive any
provision of, any confidentiality or standstill agreement to which the Company
is a party.
 
5.4
Notification of Certain Matters

 
The Company and the Shareholders shall give prompt written notice to Buyer, and
Buyer shall give prompt written notice to the Company and the Shareholders, of
(a) the occurrence or nonoccurrence of any event which would be likely to
(i) cause any representation or warranty of the Company, the Shareholder(s), or
Buyer, respectively, contained in this Agreement to be materially untrue or
inaccurate or (ii) result in the material failure to satisfy a closing condition
in Article VII or VIII; (b) any material failure of the Company, the
Shareholder(s), or Buyer, respectively, to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it or them; and
(c) any written communication from any person or entity alleging that the
consent of such person or entity may be required in connection with the
transactions contemplated by this Agreement; provided, however, that the
delivery of any notice pursuant to this Section 5.4 shall not limit or otherwise
affect the remedies available hereunder to the party receiving such notice.
 
5.5
Further Action

 
Upon the terms and subject to the conditions hereof, each of the parties shall
(a) make promptly its respective filings, and thereafter make any other required
submissions, under applicable laws with respect to the transactions contemplated
hereby and shall cooperate with the other parties with respect to such filings
and submissions and (b) use its best efforts to take, or cause to be taken, all
appropriate action, and to do, or cause to be done, all things necessary, proper
or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated hereby, including, without limitation,
using its best efforts to obtain all waivers, licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
and parties to contracts as are necessary for the consummation of the
transactions contemplated hereby and to fulfill the conditions to the closing of
the sale of the Shares to Buyer. In case at any time after the Closing Date any
further action is necessary or desirable to carry out the purposes of this
Agreement, each party to this Agreement shall use its best efforts to take all
such action. Neither the Buyer nor the Company or the Shareholder(s) will
undertake any course of action inconsistent with this Agreement or that would
make any representations, warranties or agreements made by such party in this
Agreement untrue or any conditions precedent to this Agreement unable to be
satisfied at or prior to the Closing.
 
5.6
Publicity

 
Except as set forth in Section 5.2(b), none of the parties shall disclose, make
or issue, or cause to be disclosed, made or issued, any statement or
announcement concerning this Agreement or the transactions contemplated hereby
to any third parties (other than its officers, directors, employees, authorized
representatives, legal advisors and financial advisors who need to know such
information in connection with carrying out or facilitating the transactions
contemplated hereby) without the prior written consent of the other parties,
except as required by law or any listing or other agreement with any public
securities trading exchange or market to which Buyer is a party and after
providing written notice to the other parties of such required disclosure.
 
5.7. Covenants Not to Compete
 
5.7.1 Covenants
 
In consideration of the payment of the Purchase Price by Buyer to the
Shareholders at the Closing, the Shareholders covenant and agrees as follows:
 
(a) During any period during which a Shareholder performs services as an
employee, consultant or otherwise for the Company, and, unless employment is
terminated by Buyer without reasonable cause, for the two (2)-year period
commencing upon the date that the Shareholder ceases to perform services for the
Company (the "Non-Compete Period"), neither the Shareholder nor any of the
Shareholder's affiliates shall engage in any Competitive Business (as such term
is defined below), whether directly or indirectly, for its account or otherwise,
or as a member, shareholder, owner, partner, principal, agent, joint venturer,
consultant, advisor, franchisor or franchisee, independent contractor or
otherwise, in, with or of any person or entity that engages directly or
indirectly in any Competitive Business. As used herein, "Competitive Business"
shall mean any business that competes with the Company or the Buyer in the
United States, including, without limitation, any business that provides
geographic and land information systems, software, services or data.


--------------------------------------------------------------------------------


 
 
(b) During the Non-Compete Period, neither the Shareholder nor any of its
affiliates shall, directly or indirectly, hire, or solicit or encourage to leave
the employment of the Company, Buyer or any of their affiliates, or any former
employee of the Company hired by Buyer, the Company or their affiliates, or have
any arrangement (financial, consulting or otherwise) with any such individual.
 
5.7.2 Minor Investments
 
Notwithstanding the provisions of Section 5.7.1(a) above, a Shareholder may at
any time own in the aggregate, directly or indirectly, for investment purposes
only, 5% or less of any class of securities of any entity traded on any national
securities exchange or quoted on the Nasdaq that engages in a Competitive
Business.
 
5.7.3 Remedies
 
The Shareholders acknowledge that compliance with the provisions of this Section
5.7 is necessary and proper to preserve and protect the business of the Company
acquired by Buyer under this Agreement and to assure that the parties receive
the benefits intended to be conveyed pursuant to this Section 5.7, the
Shareholders agree that any failure by the Shareholders or any of their
affiliates to comply with the provisions of this Section 5.7 shall entitle Buyer
and its affiliates, in addition to such other relief and remedies as may be
available, to equitable relief, including, but not limited to, the remedy of
injunction. Resort to any remedy shall not prevent the concurrent or subsequent
employment of any other remedy, or preclude the recovery by Buyer and its
affiliates of monetary damages and compensation.
 
5.7.4 Severability; Reformation
 
The covenants in this Section 5.7 are severable and separate, and the
unenforceability of any specific covenant shall not affect the continuing
validity and enforceability of any other covenant. In the event any court of
competent jurisdiction shall determine that the scope, time or territorial
restrictions set forth in this Section 5.7 are unreasonable and therefore
unenforceable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent that the court deems reasonable and this
Agreement shall thereby be reformed.
 
5.8. Payment of Audit Costs
 
The Company and Shareholders have contracted to have an audit (the "Audit")
conducted by certified public accountants necessary to create and deliver
audited financial statements required to be delivered pursuant to Section 3.6
hereof. The Company shall pay the costs of such Audit, whether invoiced and
billed prior to Closing or post closing.
 
 
ARTICLE VI - INTENTIONALLY OMITTED
 
 
ARTICLE VII - CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
 
The obligations of Buyer to perform and observe the covenants, agreements and
conditions to be performed and observed by it at or before the Closing shall be
subject to the satisfaction of the following conditions, which may be expressly
waived only in writing signed by Buyer.
 
7.1
Accuracy of Representations and Warranties

 
Each of the representations and warranties of the Company and/or the
Shareholders contained in this Agreement and the other Transaction Documents to
which each is a party (including all exhibits, schedules, and attachments
thereto) shall be true and correct as of the date hereof and at and as of the
Closing Date as though made on that date; except to the extent such
representations and warranties are made as of a specified date, in which case
such representations and warranties shall be true and correct as of the
specified date.
 
7.2
Performance of Agreements

 
The Company and the Shareholders shall have performed all obligations and
agreements and complied with all covenants and conditions contained in this
Agreement or any other Transaction Document to be performed and complied with by
them at or prior to the Closing.


--------------------------------------------------------------------------------


 


 
7.3
Liabilities

 
The liabilities of the Company shall be as disclosed in Schedule 2.2.2(b).
 
7.4
Shareholders' Certificate

 
Buyer shall have received a certificate of the Shareholders of the Company,
dated the Closing Date, substantially in the form attached as Exhibit 7.4,
certifying that the conditions set forth in Sections 7.1, 7.2, 7.5 and 7.7 have
been fulfilled.
 
7.5
Material Adverse Change

 
Since the date hereof and through the Closing, there shall not have occurred (or
be threatened) any material adverse change (a) in the business, operations,
assets, liabilities, earnings, condition (financial or other), or prospects of
the Company or (b) with respect to the Shareholders or the Shares, and no
material adverse change shall have occurred (or be threatened) in any domestic
or foreign laws or regulations affecting the Company or in any third party
contractual or other business relationships of the Company.
 
7.6
Due Diligence and Board Approval

 
The results of Buyer's due diligence investigation of the Company and the
Shareholders shall be satisfactory in all respects to Buyer and the Board of
Directors of Buyer shall have approved this Agreement and the transactions
contemplated hereby.
 
7.7
Approvals and Consents

 
All transfers of permits or licenses and all approvals, applications or notices
to public agencies, federal, state, local or foreign, the granting or delivery
of which is necessary for the consummation of the transactions contemplated
hereby or for the continued operation of the Company shall have been obtained,
and all waiting periods specified by law shall have passed. All other consents,
approvals and notices material to the consummation of the transactions
contemplated by this Agreement shall have been obtained or delivered. All such
transfers, approvals, and consents shall be satisfactory in all respects to
Buyer in its sole and absolute discretion.
 
7.8
Proceedings and Documents

 
All corporate and other proceedings in connection with the transactions
contemplated hereby and all documents and instruments incident to such
transactions shall have been approved by counsel to Buyer and the Buyer.
 
7.9
Compliance With Laws

 
The consummation of the transactions contemplated by this Agreement shall be
legally permitted by all laws and regulations to which Buyer is subject.
 
7.10
Legal Proceedings

 
No order of any court or administrative agency shall be in effect that enjoins,
restrains, conditions or prohibits consummation of this Agreement, and no
litigation, investigation or administrative proceeding shall be pending or
threatened that would enjoin, restrain, condition or prevent consummation of
this Agreement or the transactions contemplated hereby.
 
7.11
Delivery of Endorsed Certificates

 
The Shareholders shall deliver to Buyer at Closing original certificates
representing the Shares, duly endorsed in favor of Buyer.
 
 
ARTICLE VIII - CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SHAREHOLDERS
 
The obligations of the Company and the Shareholders to perform and observe the
covenants, agreements and conditions to be performed and observed by any of them
at or before the Closing shall be subject to the satisfaction of the following
conditions, which may be expressly waived only in writing signed by the
Shareholders.


--------------------------------------------------------------------------------



 
 
8.1
Accuracy of Representations and Warranties

 
Each of the representations and warranties of Buyer contained in this Agreement
and the other Transaction Documents to which it is a party shall be true and
correct as of the date hereof and at and as of the Closing Date as though made
on that date, except to the extent such representations and warranties are made
as of a specified date, in which case such representations and warranties shall
be true and correct as of the specified date.
 
8.2
Performance of Agreements

 
Buyer shall have performed all obligations and agreements and complied with all
covenants and conditions contained in this Agreement or any other Transaction
Document to be performed and complied with by it at or prior to the Closing.
 
8.3
Officers' Certificate

 
The Company shall have received a certificate of an officer of Buyer, dated the
Closing Date, substantially in the form attached as Exhibit 8.3, certifying that
the conditions in Sections 8.1, 8.2, 8.4 and 8.5 have been fulfilled.
 
8.4
Material Adverse Change

 
Since the date hereof and through the Closing, there shall not have occurred any
material adverse change in the business, operations, assets, liabilities,
earnings, condition (financial or other) of Buyer that would render Buyer unable
to perform its obligations under the Transaction Documents.
 
8.5
Approvals and Consents

 
All transfers of permits or licenses and all approvals, applications or notices
to public agencies, federal, state, local or foreign, required to be obtained by
Buyer for the consummation of the transactions contemplated hereby shall have
been obtained, and all waiting periods specified by law shall have passed.
 
8.6
Proceedings and Documents

 
All corporate and other proceedings in connection with the transactions
contemplated hereby and all documents and instruments incident to such
transactions shall have been approved by counsel to the Shareholders and the
Shareholders.
 
8.7
Compliance With Laws

 
The consummation of the transactions contemplated by this Agreement shall be
legally permitted by all laws and regulations to which the Company and the
Shareholders are subject.
 
8.8
Legal Proceedings

 
No order of any court or administrative agency shall be in effect that enjoins,
restrains, conditions or prohibits consummation of this Agreement, and no
litigation, investigation or administrative proceeding shall be pending or
threatened that would enjoin, restrain, condition or prevent consummation of
this Agreement or the transactions contemplated hereby.
 
8.9 Deliveries of Buyer
 
Buyer shall deliver to Shareholders, at or before Closing, the following
documents and agreements executed by Buyer: (a) Offer Letter - Don Rakestraw;
(b) Offer Letter - Jeffrey Grime; and (c) Offer Letter - J.O. McFalls, III.
 
 
ARTICLE IX - TERMINATION, AMENDMENT AND WAIVER
 
9.1
Termination

 
This Agreement may be terminated at any time prior to the Closing:


--------------------------------------------------------------------------------


 
 
(a) by mutual written consent of the Shareholders and Buyer;
 
(b) by the Company and the Shareholders, if Buyer shall have breached any of its
representations, warranties or agreements;
 
(c) by Buyer, if the Shareholders or the Company shall have breached any of its
or their representations, warranties or agreements;
 
(d) by either the Company or Buyer if the Closing has not occurred by March 31,
2007; provided, however, that the right to terminate this Agreement under this
subsection (d) shall not be available to any party whose failure to fulfill any
obligation under this Agreement has been the cause of, or resulted in, the
failure of the Closing to occur on or before such date;
 
(e) by either the Company or Buyer if there shall be any law or regulation that
makes consummation of the sale of the Shares by the Shareholders to Buyer
illegal or otherwise prohibited or if any judgment, injunction, order or decree
enjoining Buyer or the Company from consummating the sale of the Shares by the
Shareholders to Buyer is entered and such judgment, injunction, order or decree
shall become final and nonappealable; or
 
(f) at any time prior to the Closing by Buyer if, at any time in the course of
its legal, accounting, financial or operational due diligence investigation as
to the Company and the Shareholders, it shall have become aware of any facts or
circumstances that it was not aware of on the date hereof, or any additional
facts and circumstances as to matters of which it was aware on the date hereof,
in either case that would, in the reasonable judgment of Buyer, make it
inadvisable to consummate the purchase of the Shares and the other transactions
contemplated hereby.
 
9.2
Effect of Termination

 
In the event of the termination of this Agreement pursuant to Section 9.1, there
shall be no further obligation on the part of any party, except that the
confidentiality obligations under Section 5.2, and the obligations arising under
Sections 9.2, 11.1, 11.2, 11.5 and 11.8 shall survive any such termination and
nothing shall relieve any party from liability for any breach thereof.
 
9.3
Amendment

 
Buyer, the Company and the Shareholders may amend, modify or supplement this
Agreement at any time, but only in writing duly executed on behalf of each of
the parties to be bound thereby.
 
9.4
Waiver

 
At any time prior to the Closing, any party may (a) extend the time for the
performance of any obligation or other act of any other party, (b) waive any
inaccuracy in the representations and warranties contained in any Transaction
Document, or (c) waive compliance with any agreement or condition in any
Transaction Document. Any such extension or waiver shall be valid only if set
forth in an instrument in writing signed by the party or parties to be bound.
The failure of any party at any time or times to require performance of any
provisions shall in no manner affect its right at a later time to enforce the
same. No waiver by any party of any condition or of any breach of any terms,
covenants, representations, warranties or agreements contained in this Agreement
shall be deemed to be a further or continuing waiver of any such condition or
breach in other instances or a waiver of any other condition or any breach of
any other terms, covenants, representations, warranties or agreements.
 
 
ARTICLE X - SURVIVAL AND INDEMNIFICATION
 
10.1
Survival

 
All representations and warranties contained in this Agreement or the other
Transaction Documents shall survive for a period of three (3) years following
the Closing. The covenants and agreements contained in this Agreement that
contemplate performance after the Closing shall survive the Closing and shall
continue until all obligations with respect thereto shall have been performed or
satisfied or shall have been terminated in accordance with their terms.


--------------------------------------------------------------------------------



 
 
10.2
Indemnification

 
10.2.1 Indemnification by the Shareholders
 
From and after the Closing Date, the Shareholders shall jointly and
severally indemnify and hold Buyer and its affiliates (the "Buyer Indemnified
Parties") harmless from and against, and shall reimburse Buyer Indemnified
Parties for, any and all losses, damages, debts, liabilities, obligations,
judgments, orders, awards, writs, injunctions, decrees, fines, penalties, taxes,
costs or expenses (including but not limited to any legal and accounting fees
and expenses) ("Losses") arising out of or in connection with:
 
(a) any inaccuracy in or other breach of any representation or warranty made by
the Shareholders in this Agreement or in any other Transaction Document;
 
(b) any failure by the Shareholders or the Company to perform or comply, in
whole or in part, with any covenant or agreement in this Agreement or any other
Transaction Document to which it is a party; or
 
(c) any claim, demand, cause of action, suit, proceeding, hearing or
investigation by any person or entity for brokerage or finder's fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by such person or entity directly or indirectly with
the Company, any of its Shareholders or employees in connection with any of the
transactions contemplated by this Agreement or any other Transaction Document.
 
10.2.2 Indemnification by Buyer
 
From and after the Closing Date, Buyer shall indemnify and hold the Shareholders
(the "Shareholder Indemnified Parties") harmless from and against, and shall
reimburse the Shareholder Indemnified Parties for, any and all Losses arising
out of or in connection with:
 
(a) any inaccuracy in or other breach of any representation or warranty made by
Buyer in this Agreement or in any other Transaction Document;
 
(b) any failure by Buyer to perform or comply, in whole or in part, with any
covenant or agreement in this Agreement or any other Transaction Document to
which it is a party.
 
(c) any claim, demand, cause of action, suit, proceeding, hearing or
investigation by any person or entity for brokerage or finder's fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by such person or entity directly or indirectly with
the Buyer, any of its shareholders or employees in connection with any of the
transactions contemplated by this Agreement or any other Transaction Document.
 
10.3
Limitations

 
(a) Any claim for indemnification must be asserted as provided in Section 10.4
within three years from the Closing, otherwise, this Article X shall be null,
void and without effect.
 
(b) In no event shall any party be indemnified for any Loss to the extent it is
covered by insurance.
 
10.4
Procedure for Indemnification

 
10.4.1 Claim Notice
 
The Shareholder Indemnified Parties together with Buyer Indemnified Parties, are
sometimes referred to herein as the "Indemnified Parties" In the event that any
Indemnified Party sustains or incurs any Losses in respect of which
indemnification may be sought pursuant to this Article X, such Indemnified Party
may assert a claim for indemnification by giving written notice (the "Claim
Notice") to the indemnifying party, which will describe in reasonable detail the
facts and circumstances on which the asserted claim for indemnification is
based. The Claim Notice will also specify how the Indemnified Party intends to
recover such funds pursuant to this Agreement. Unless the claim described in the
Claim Notice is contested by the indemnifying party by written notice to the
Indemnified Party of the amount of the claim that is contested, given within
30 days of the receipt of the Claim Notice, the Indemnified Party may recover
such undisputed amount of the claim described in the Claim Notice.


--------------------------------------------------------------------------------


 
 
10.4.2 Dispute Notice
 
If, within thirty (30) days of the receipt by the indemnifying party of the
Claim Notice, the indemnifying party contests in writing to the Indemnified
Party that such Loss constitutes an indemnifiable claim (the "Dispute Notice"),
then the Indemnified Party and the indemnifying party, acting in good faith,
shall attempt to reach agreement with respect to such claim. If the Indemnified
Party and the indemnifying party should so agree, a memorandum setting forth
such agreement shall be prepared and signed by the Indemnified Party and the
indemnifying party.
 
10.4.3 Third-Party Claims
 
With respect to claims for indemnification resulting from or in connection with
any legal proceeding commenced by a third party, the Indemnified Party will give
the Claim Notice to the indemnifying party no later than ten (10) days prior to
the time any initial answer or response to the asserted claim is legally
required under any applicable court or procedural rule. Nothing in this
Section 10.4.3 limits in any way the right of the Indemnified Party to defend
against any claim or litigation in such manner as it may deem appropriate,
including, but not limited to, settling the claim or litigation (after giving
notice of the same to the indemnifying party) on such terms as the Indemnified
Party may in good faith deem appropriate (provided, however, that no such
settlement shall occur without the indemnifying party's prior written consent,
which shall not be unreasonably withheld). The indemnifying party will, subject
to the limitations set forth in Section 10.3, promptly indemnify the Indemnified
Party in accordance with the provisions of this Article X and the Escrow
Agreement.
 
10.5
Investigations; Waivers

 
An Indemnified Party's right to indemnification provided for in this Article X
will remain in effect notwithstanding any investigation at any time by or on
behalf of any party or any waiver by any party of any condition to such party's
obligations to consummate the transactions contemplated hereby.
 
10.6 Post Closing Adjustments
 
In the event that the undisclosed liabilities of the Company as of Closing
exceed $50,000 (whether such liabilities are discovered prior to Closing or post
Closing at anytime during the survival period set forth in Section 10.1) (the
total amount of such liabilities being referred to herein as the "Excess
Liabilities"), then the Buyer shall deduct, pro-rata, from the Post Closing
Payment that number of shares of Stock having a fair market value, determined by
the average closing price per share of the Stock for the five (5) days prior to
the date Excess Liabilities are discovered, equal to the dollar amount of the
Excess Liabilities. In the event the Post Closing Payment has already been made
then, within 10 days after receiving written notice from Buyer concerning the
Excess Liabilities, the Shareholders shall obligated, pro-rata, to surrender for
cancellation and shall deliver to Buyer certificates for the Stock, duly
endorsed in favor of Buyer, having a fair market value, determined by the
average closing price per share of the Stock for the five (5) days prior to the
date Excess Liabilities are discovered, equal to the dollar amount of the Excess
Liabilities. In the event there are Excess Liabilities and the Shareholders fail
to surrender or are unable to surrender the Stock required hereby, the
Shareholders, pro-rata, shall pay to Buyer an amount equal to the Excess
Liabilities less the value of any Stock surrendered pursuant to the terms of
this section 10.6.
 
 
ARTICLE XI - GENERAL
 
11.1
Expenses

 
Whether or not the transactions contemplated by this Agreement are consummated,
each party shall each pay its own fees and expenses for the negotiation,
preparation and carrying out of this Agreement and the other Transaction
Documents (including legal and accounting fees and expenses).
 
11.2
Consequential Damages

 
No party shall be liable to the other parties for any special, indirect,
incidental or consequential damages resulting from any breach of this Agreement.
 
11.3
Assignment

 
This Agreement shall not be assigned by operation of law or otherwise, except
that Buyer may assign all or any of its rights and obligations to any of its
affiliates. In the event of any such permitted assignment, Buyer shall guarantee
the performance of such obligations by such assignee.


--------------------------------------------------------------------------------



 
11.4
Notices

 
Unless otherwise provided, any notice under this Agreement shall be given in
writing and shall be deemed effectively given (a) upon personal delivery to the
party to be notified, (b) upon confirmation of receipt by fax by the party to be
notified, (c) one business day after deposit with a reputable overnight courier,
prepaid for overnight delivery and addressed as set forth in (d), or (d) three
days after deposit with the U.S. Post Office, postage prepaid, registered or
certified with return receipt requested and addressed to the party to be
notified at the address indicated for such party below, or at such other address
as such party may designate by 10 days' advance written notice to the other
parties given in the foregoing manner.


If to the Buyer:                  Xedar Corporation.
8310 South Valley Highway, Suite 220
Englewood, CO 80112
Attention: Hugh H. Williamson, III
President and CEO
Fax: 303-377-0632


With a copy to:                                            Castle Meinhold &
Stawiarski, LLC
999 18th Street, Suite 2201
Denver, CO 80220
Attention: Sean C. Stewart, Esq.
Fax: 303-865-1707


If to the Company or the Shareholders:    Point One Inc.
1215 South Clark Street, Suite 1102
Arlington, VA 22202
Attention: Don W. Rakestraw, Jeffrey R. Grime and J.O. McFalls, III
Fax: 703-414-5447


With a coy to:                                                       Troxell &
Kincaid, P.L.C.
101 N. King Street
Leesburg, VA 20176
 
11.5
Governing Law; Jurisdiction; Venue

 
This Agreement shall be governed by and construed under the laws of the state of
Colorado without regard to principles of conflict of laws. The parties
irrevocably consent to the jurisdiction and venue of the state and federal
courts located in Denver, Colorado in connection with any action relating to
this Agreement.
 
11.6
Successors and Assigns

 
The terms and conditions of this Agreement shall inure to the benefit of and be
binding on the respective successors and assigns of the parties.
 
11.7
Severability

 
If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provision shall be excluded from this Agreement, and the
balance of this Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.
 
11.8
Entire Agreement; Counterparts

 
This Agreement constitutes the entire agreement among the parties with respect
to this subject matter and supersedes all prior agreements and undertakings,
both written and oral, among the parties with respect to this subject matter
hereof. This Agreement may be executed in two or more counterparts, which
together shall constitute one instrument.
 
11.9 Headings and Captions
 
The headings and captions prefacing each Section and most paragraphs of this
Agreement are inserted only for the purpose of convenient reference and
cross-reference and in no way define, limit or prescribe the substantive
content, scope or intent of this Agreement nor affect the meaning,
interpretation, construction or enforcement of any provision thereof.
 
11.10
Further Assurances

 
The parties agree, at any time and from time to time to do, execute,
acknowledge, deliver, all such further acts, stock certificates, stock powers,
proxies, resignations, assignments, transfers, conveyances, powers of attorney,
and assurances as may be required to complete the transactions contemplated in
this Agreement.
 
11.11
Exhibits and Schedules

 
All Exhibits and Schedules referenced in, and attached to, this Agreement are
incorporated in this Agreement by this reference hereto.


--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have entered into and signed this
Agreement effective as of the date and year first above written.


BUYER:


Xedar Corporation,
a Colorado corporation
 
By: /s/ Hugh H. Williamson, III  
Hugh H. Williamson, III, President and CEO


COMPANY:


Atlantic Systems Corporation
a Virginia corporation




By: /s/ Don W. Rakestraw


Name: Don W. Rakestraw 


Title: CEO 




SHAREHOLDERS:


/s/ Don W. Rakesraw 
Don W. Rakestraw


/s/ Jeffrey R. Grime 
Jeffrey R. Grime




/s/ J.O. McFalls, III 
J.O. McFalls, III






--------------------------------------------------------------------------------



List of Exhibits and Schedules


Exhibits
         
Exhibit 2.2.2
-
Registration Rights and Lock-Up Agreement
Exhibit 7.4
-
Shareholders' Certificate
Exhibit 8.3
-
Officer’s Certificate (Buyer)
     
Schedules
         
Schedule 2.1
-
Excluded Assets
Schedule 2.2.2(b)
-
Accounts Receivable as of Closing Balance Sheet date
Schedule 3.6
-
Operating Liabilities
Schedule 3.9(a)
-
Real Property (owned, leased, rented or used by the Company)
Schedule 3.9(b)
-
Personal Property (owned, leased, rented or used by the Company and having a
value in excess of $2,000)
Schedule 3.10
-
Material Contracts (all material contracts, agreements, arrangements of the
Company)
Schedule 3.11
-
Customers (material customers of the Company)
Schedule 3.12
-
Pending Litigation and Claims
Schedule 3.15
-
Employee Benefit Plans (benefit plans of the Company)
Schedule 3.17.2
-
Third Party Technology; Third Party Licenses (used in the Company's business)
Schedule 3.17.3
-
Trademarks (trademarks, trade names, brand names of the Company)
Schedule 3.17.4
-
IP Registrations (all patents, patent applications, copyright registrations,
trademark applications of the Company)
Schedule 3.17.8
-
Domain Names (all websites of the Company)
Schedule 3.20
-
Permits; Registrations (all governmental approvals, authorizations, consents,
licenses, orders, registrations and permits of the Company)
Schedule 3.22
-
Insurance Policies (all insurance policies of the Company)
Schedule 3.26
-
Bank Accounts (all accounts and account signatories of the Company)
Schedule 4.6(b)
-
Shareholders holding 5% or more Shares of Common Stock


